 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
Exhibit 10.10
Commercial Supply Agreement
-By and Between-
Precision Pharma Services, Inc.
&
Javelin Pharmaceuticals, Inc.
For
Diclofenac Sodium (75mg/2mL) Injection
(Dyloject™ Injection)

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Title   Page
1.
  DEFINITIONS     2    
2.
  TERM AND TERMINATION OF AGREEMENT     4    
3.
  GENERAL OBLIGATIONS     7    
4.
  OWNERSHIP     9    
5.
  PURCHASE ORDERS AND DELIVERIES     9    
6.
  PURCHASE PRICE AND PAYMENT TERMS     12    
7.
  COVENANTS, WARRANTIES AND REPRESENTATIONS     13    
8.
  QUALITY ASSURANCE, QUALITY CONTROL AND INSPECTIONS     15    
9.
  ADVERSE DRUG EXPERIENCES AND PRODUCT COMPLAINT REPORTS     16    
10.
  CONFIDENTIALITY     17    
11.
  INDEMNIFICATION     18    
12.
  INSURANCE     19    
13.
  DISPUTE RESOLUTION     21    
14.
  RECALL     21    
15.
  NOTICES AND MISCELLANEOUS TERMS     22    
Schedule 1.15
  Product Specifications     27    
Schedule 1.3
  Javelin Pharmaceuticals Inc., Components     28    
Schedule 6.1
  Product Description and Purchase Price     29    
Schedule 6.7
  Itemized Supplemental Service Fees     30  

1



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
COMMERCIAL SUPPLY AGREEMENT
     This Commercial Supply Agreement (this “Agreement”) is entered into this
15th day of February, 2007, (the “Agreement Date”) by and between JAVELIN
PHARMACEUTICALS, INC., (hereinafter referred to as “Javelin”) and PRECISION
PHARMA SERVICES, INC., 155 Duryea Road, Melville, New York, 11747 USA
(hereinafter referred to as “PPS”) (each individually a “Party” and
collectively, the “Parties”).
WITNESSETH:
     WHEREAS, Javelin desires to engage PPS to manufacture, bulk sterile filter,
aseptic fill, inspect, and supply the Javelin product known as Diclofenac™ in a
75mg/2mL injection; and
     WHEREAS, PPS possesses the facilities, know-how and skills to accomplish
such manufacture, bulk sterile filtering, aseptic filling, inspecting, and
supplying desired by Javelin on the terms and subject to the conditions set
forth herein.
     NOW, THEREFORE, in consideration of the premises, mutual covenants,
promises and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
1. DEFINITIONS

1.1.   “Adverse Drug Experience” shall have the meaning given in 21 C.F.R. §
314.80(a).   1.2.   “Affiliate” shall mean with respect to either Party, any
Person that directly or indirectly controls, is controlled by, or is under
common control with, such Party. For purposes of this definition, “control” of
another Person shall mean ownership, or direct or indirect control, of at least
50% of the voting stock or other ownership interest of the other Person, or
direct or indirect possession of the power to direct or cause the direction of
the management and policies of the other Person by any means whatsoever.   1.3.
  “Annual Minimums” shall have the meaning set forth in Section 5.2.   1.4.  
“Components” shall mean the direct materials purchased by Javelin or by PPS for
the Processing of Product, including without limitation the following materials:
(a) active drug product, excipients (b) 2mL glass vial, 13mm rubber stopper,
13mm flip top aluminum seal, and (c) such other materials as specified in
Schedule 1.3.   1.5.   “Dispute” shall have the meaning set forth in
Section 13.1.

2



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

1.6.   “Equipment” shall mean the equipment specified in Schedule 1.3 that
Javelin has purchased and delivered to PPS or that PPS has purchased and for
which PPS has been reimbursed by Javelin.   1.7.   “Event of Force Majeure”
shall have the meaning given in Section 15.2.   1.8.   “FDA” shall mean the
United States Food and Drug Administration.   1.9.   “EMEA” shall mean the
European Medicines Agency.   1.10.   “Firm Purchase Order” shall mean a purchase
order submitted to PPS by Javelin and accepted by PPS in accordance with
Section 5.4.   1.11.   “Good Manufacturing Practices” shall mean current good
manufacturing practices that are applicable to the Product and the Processing
thereof, as defined in 21 C.F.R. Parts 210 and 211, as amended from time to
time, and regulations governed by the European Union (EU).   1.12.   “Invention”
shall mean any invention, discovery, process, product or design, and any
improvements to any of the foregoing, used, conceived, created, developed or
reduced to practice as a result of, or arising from or during, the Processing of
Product by PPS.   1.13.   “Batch Records” shall mean master production and
control records for the Product, as defined in 21 C.F.R. § 211.186.   1.14.  
“NDA” shall mean a New Drug Application or an Abbreviated New Drug Application
as defined in 21 U.S.C. § 355.   1.15.   “MAA” shall mean a Marketing
Authorization Application.   1.16.   “Monthly Maximum” shall have the meaning
set forth in Section 5.3.   1.17.   “Person” shall mean an individual,
corporation, partnership, limited liability company, trust, business trust,
association, joint stock company, joint venture, pool, syndicate, sole
proprietorship, incorporated organization, governmental authority or any other
form of entity.   1.18.   “Process” or “Processing”, as the context requires,
shall mean the services provided by PPS hereunder, such as bulk drug
formulation, sterile filtration, aseptic filling, inspecting and testing of the
Product, in strict conformance with the Process Specifications.   1.19.  
“Process Specifications” shall mean the critical process parameters for
manufacturing Product as defined in the Batch Record.

3



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

1.20.   “Product” shall mean Dylojet™ (or other Diclofenac Sodium injectable)
manufactured by PPS on behalf of Javelin in conformance with the Process
Specifications, Good Manufacturing Practices, and Standard Operating Procedures.
  1.21.   1.18 “Product Specifications” shall mean the initial specifications
set forth in Schedule 1.15.   1.22.   1.19 “Standard Operating Procedures” shall
mean the standard operating procedures established by PPS generally, and for the
Processing of the Product in compliance with Good Manufacturing Practices
specifically.   1.23.   “Third Party Laboratory” shall have the meaning set
forth in Section 3.5.   1.24.   “Effective Date” shall mean April 1, 2007.

2. TERM AND TERMINATION OF AGREEMENT

2.1.   Term. This Agreement shall commence on the Agreement Date and, unless
terminated earlier pursuant to this Article 2, shall continue for twenty four
(24) months (“Initial Term”) from the Effective Date. Thereafter, this Agreement
shall be renewed automatically for successive periods of one (1) year each (each
a “Renewal Term”), unless either Party gives written notice to the other Party
of its intention not to renew this Agreement not less than two hundred and
seventy (270) days prior to the end of the Initial Term or any Renewal Term. The
Initial Term and any Renewal Terms are referred to collectively herein as the
“Term”.   2.2.   Termination. This Agreement may be terminated as follows:

  (a)   This Agreement may be terminated by either Party if the other Party is
in material breach of any provision of this Agreement and such other Party has
not cured such breach within ninety (90) days of receiving written notice
thereof; provided, however, that PPS may terminate this Agreement upon written
notice to Javelin in the event that Javelin fails to make any payment due
hereunder within thirty (30) days of receiving written notice from PPS that such
payment is past due.     (b)   This Agreement may be terminated by either Party
upon sixty (60) days’ prior written notice to the other Party at any time during
the Term if the other Party: (i) files in any court pursuant to any statute of
any government a petition in bankruptcy or insolvency or for reorganization or
for an arrangement or for the appointment of a receiver or trustee of the Party
or of its assets; (ii) proposes a written agreement of composition for extension
of its debts; (iii) is served with an involuntary petition against it, filed in
any insolvency proceeding, and such

4



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

      petition is not dismissed within sixty (60) days after filing thereof; or
(iv) makes an assignment for the benefit of its creditors.

  (c)   This Agreement shall automatically terminate if the Product is
permanently and completely withdrawn from all markets for serious adverse health
or safety reasons.     (d)   PPS Obligations. If after twelve (12) months, or
prior to the first manufacture of Product by PPS (whichever occurs first), PPS
fails to meet its performance obligations with regards to the manufacture
Product in accordance with cGMP then Javelin may elect to terminate the
agreement.

2.3.   PPS’s Obligations Upon Expiration or Termination. Upon expiration or
termination of this Agreement for any reason, unless otherwise provided in this
Article 2, PPS shall cease and refrain from Processing the Product for Javelin
and shall perform the actions set forth below, provided that such actions may be
delayed to the extent necessary for PPS to fulfill any Firm Purchase Orders
outstanding as of the date of such expiration or termination.

  (a)   Return to Javelin at Javelin’s request and expense, all confidential and
proprietary information or documents supplied by Javelin to PPS and all original
technical data and technology provided by Javelin to PPS, and shall make no
further use of such confidential or proprietary information except as permitted
herein. Notwithstanding the foregoing, PPS may retain for archival purposes one
copy of all such information; documents, data and technology.     (b)   Return
to Javelin at Javelin’s expense, all inventory in PPS’s possession of the
Product and Javelin Components (including, without limitation, all
work-in-progress), excluding such amounts of Product and Javelin Components as
are required by PPS in order to fulfill all Firm Purchase Orders outstanding as
of the date of such expiration or termination.     (c)   Return to Javelin, at
Javelin’s expense, all Equipment that is in PPS’s possession as of the date of
such expiration or termination.     (d)   Reimburse Javelin for all expenses
incurred by Javelin relating to the return to PPS of all confidential and
proprietary information pursuant to Section 2.4(a).

2.4.   Javelin’s Obligations Upon Expiration or Termination. Upon expiration or
termination of this Agreement for any reason, unless otherwise provided in this
Article 2, Javelin shall:

5



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

  (a)   Return to PPS, at PPS’s request and expense, all confidential and
proprietary information or documents supplied by PPS to Javelin and all original
technical data and technology provided by PPS to Javelin and shall make no
further use of such confidential or proprietary information except as permitted
herein. Notwithstanding the foregoing, Javelin may retain for to the extent
necessary for legal archival purposes only one copy of all such information,
documents, data and technology.     (b)   Reimburse PPS for all expenses
incurred by PPS relating to the return to Javelin of all confidential and
proprietary information pursuant to Section 2.3(a), all Product and Javelin
Components pursuant to Section 2.3(b) and all Equipment pursuant to
Section 2.3(c).     (c)   Pay all outstanding invoices and other accrued
payments owed by Javelin to PPS up to and including the date of such expiration
or termination (“Outstanding Obligations”), and all amounts owed by Javelin
pursuant to Section 2.3(c), unless any such invoice or other accrued payment is
the subject of a good faith dispute between the parties.     (d)   If after the
Initial Term, except in the case of termination by Javelin for PPS’s uncured
material breach, pay to PPS, not as a penalty, an amount equal to (i) the Annual
Minimums pursuant to Section 5.2 times (iii) the price per unit set forth in
Schedule 6.1 less (iii) money actually paid during the period covered by the
unfulfilled Annual Minimum(s)and any Outstanding Obligations.     (e)  
Notwithstanding anything to the contrary set forth in this Agreement, in the
event that PPS supplies Javelin with Product during the period between the
giving of any notice of termination pursuant to this Article 2 and the effective
date of such termination, Javelin shall pay for such Product on a COD basis.
This paragraph 2.4(f) shall not apply if the Agreement herein is set to expire
based upon non-renewal.     (f)   Javelin shall purchase within one hundred
twenty (120) days after the expiration or termination of this Agreement PPS’s
inventory of Product at the price per Product set forth on Schedule 6.1.

2.5.   No Effect. Expiration or termination of this Agreement shall not affect
the following:

  (a)   The obligation of Javelin to pay to PPS all outstanding invoices and
other accrued payments owed to PPS by Javelin hereunder through the date of such
expiration or termination, except to the extent that a good faith dispute over
such invoices exists.

6



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

  (b)   The obligation of each Party otherwise to fulfill all obligations to the
other Party hereunder that arose prior to the date of such expiration or
termination.     (c)   Any obligation hereunder that expressly survives
expiration or termination, including without limitation those set forth in
Articles 10, 11, 12, 13 and 14.     (d)   The remedies of either Party otherwise
available to it at law or in equity in relation to any rights accrued under this
Agreement prior to such expiration or termination.

3. GENERAL OBLIGATIONS

3.1.   Javelin Responsibility. Upon release of Product to Javelin, Javelin is
responsible for: (i) labeling and packaging of Product; (ii) release of the
final Product for sale or distribution in accordance with all applicably; laws;
(iii) any stability testing program relating to the Product; (iv) retaining and
maintaining any samples of the Product at the PPS facility or elsewhere as may
be specified by Javelin; and (v) obtaining the required Drug Listing for the
Product and providing a copy of Drug Establishment Regulatory Form 2656 to PPS
promptly after the Product is approved for marketing by the FDA and/or EMEA for
European distribution.   3.2.   Product Registration. Javelin shall be solely
responsible for obtaining, maintaining and monitoring the registration of the
Product with the FDA and other applicable regulatory authorities. PPS shall use
commercially reasonable efforts to provide to Javelin such documentation
reasonably requested by Javelin relating to PPS’s Processing of Product to
support Javelin’s submission to the FDA of an NDA and to the EMEA of an MAA for
the Product. PPS shall provide such documentation in accordance with timelines
agreed to by both Parties. PPS shall use commercially reasonable efforts to
cooperate with the FDA or any other applicable regulatory authority in the event
that such authority requires additional information from PPS relating to PPS’s
Processing of Product. Javelin shall be solely responsible for all expenses
associated with Product-specific validation work.   3.3.   Facility Permits. In
the event that a regulatory authority imposes any requirements on PPS not in
existence as of the Effective Date with respect to permits, licenses or
certifications for any facility where PPS performs Processing, PPS shall bear
such expenses necessary in order for PPS to comply generally with Good
Manufacturing Practices, and Javelin shall bear such expenses that are incurred
only as a result of PPS’s performance of Processing for Javelin.   3.4.   Client
Components. At Javelin’s sole discretion, either Javelin will procure all
necessary Javelin Components and shall send to PPS in amounts and on a schedule
as PPS may direct and that are reasonably correlated to any outstanding purchase
orders, or

7



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

    at Javelin’s direction PPS shall purchase such components and invoice
Javelin for all costs, plus ten percent (10%) mark-up, incurred. If Javelin
elects to have PPS procure Javelin Components, PPS shall utilize the same
standard of care it uses when purchasing materials for itself and will utilize
commercially reasonable efforts to obtain the best terms possible. In the event
that Javelin elects or directs PPS to purchase quantities in excess of what PPS
requires pursuant to outstanding purchase orders and desires PPS to store such
components, then the Parties will negotiate reasonable terms to cover PPS’s cost
of storage and other related expenses.

3.5.   Javelin Testing. PPS shall test and inspect each lot of Product for
conformance with the Product Specifications applicable thereto prior to shipment
of such Product to Javelin. After receipt thereof, Javelin shall test and
inspect each lot for conformance with the Product Specifications, (including all
product documentation), using test methods described in the Product
Specifications. If within sixty (60) days after receipt of any lot of Product by
Javelin, Javelin notifies PPS in writing that such lot does not conform to the
Product Specifications and Process Specifications have been met, Javelin shall
pay PPS the per vial price set forth in Schedule 6.1. If within sixty (60) days
after receipt of any lot of Product by Javelin, Javelin notifies PPS in writing
that such lot does not conform to the Product Specifications as a result of
deviation from the Process Specifications and as determined by Javelin’s testing
and inspection of such Product, PPS shall retain the per vial price set forth in
Schedule 6.1 and manufacture a replacement batch at PPS’s expense within ninety
(90) days after PPS’s confirmation that such Product is non-conforming. PPS
shall have thirty (30) days to determine such confirmation or refer the matter
to [***] (“Third Party Laboratory”). PPS reserves the right to have each lot of
Product tested by the Third Party Laboratory if the Parties disagree as to
whether the Product is non-conforming. If the Third Party Laboratory determines
that the Product does meet Product Specifications, then the cost of such testing
shall be borne by Javelin, otherwise costs to be borne by PPS. The determination
of the Third Party Laboratory with respect to Product conformance shall be final
and binding on both parties. In the event that Product does not conform to
Product Specifications as a result of deviation from the Process Specifications,
PPS shall deliver replacement Product to Javelin at PPS’s expense. Javelin
shall, at PPS’s option, direction, and expense, either (a) return non-conforming
Product to PPS or (b) destroy non-conforming Product in accordance with all
applicable laws and regulations. Javelin shall be deemed to have accepted each
lot of Product with respect to which it does not notify PPS in writing of any
non-conformity within sixty (60) days after its receipt thereof. Upon agreement
by PPS, or determination by Third Party Laboratory, that a Product is
non-conforming, Javelin and PPS shall conduct a good faith investigation into
the reasons for such non-conformance. PPS shall make commercially reasonable
efforts to provide Javelin, and/or its designee(s), with access to the facility
in which the Product was manufactured, all

8



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

    manufacturing equipment, and all relevant documentation and records, to
determine whether there has been a deviation from the Process Specifications.

4. OWNERSHIP

4.1.   Ownership of Product. Except as otherwise provided herein, Javelin shall
own all right, title and interest in and to the Product, including without
limitation all patent, copyright, trademark, trade secret and other proprietary
rights therein. Javelin hereby grants to PPS, and PPS hereby accepts, a
non-exclusive, worldwide, royalty-free license to use or practice, as
applicable, such patent, copyright, trademark, trade secret and other
proprietary rights of Javelin as necessary to fulfill PPS’s obligations under
this Agreement.   4.2.   Javelin’s Trademarks. PPS acknowledges and agrees that
the trademarks, trade names, trade dress, labels, labeling and designs used or
to be selected by Javelin for use in connection with the Product are the
property of Javelin and that PPS shall have no rights in or to such trademarks,
trade names, trade dress, labels, labeling or designs except as necessary to
fulfill its obligations hereunder.   4.3.   Ownership of Inventions. PPS shall
own all right, title and interest in and to inventions, including without
limitation all patent, copyright, trademark, trade secret and other proprietary
rights therein that arise as a result of ideas developed or work performed by
PPS during this contract. Javelin shall own all right, title and interest in and
to Inventions, including without limitation all patent, copyright, trademark,
trade secret and other proprietary rights therein that arise as a result of work
specifically requested by, or at the direction of, Javelin during this contract.
  4.4.   PPS’s Trademarks. Javelin acknowledges and agrees that trademarks and
trade names used by PPS are the property of PPS and that Javelin shall have no
rights in or to such trademarks or trade names.

5. PURCHASE ORDERS AND DELIVERIES

5.1.   Forecast. Unless otherwise agreed to by the Parties, not less than six
(6) calendar months prior to the initial shipment date for the first order of
Product hereunder, Javelin shall submit to PPS a forecast of the batch
quantities of Product that Javelin expects to order for delivery during the
twelve (12) months following such initial shipment date. Thereafter, no later
than thirty (30) days before the start of each subsequent calendar month,
Javelin shall submit to PPS a twelve (12) month revised forecast estimating the
quantity of Product that Javelin expects to order for delivery during the
following twelve

9



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

    (12) month period. The twelve (12) month rolling forecasts provided for in
this Section 5.1 of which the first six (6) months of any rolling forecast will
be binding and purchase orders will be issued for each month of the binding
forecast and the remaining six (6) months shall not be binding and will be used
by PPS for planning purposes only.   5.2.   Minimum Quantities. During the first
twenty four (24) months following the Effective Date, Javelin shall place firm
orders for [***] (“Annual Minimums”) to be manufactured and delivered during
such periods on a take or pay basis. In the event that Javelin does not order
during any twelve month period the applicable Annual Minimum, then it shall be
obligated to pay PPS within thirty (30) days the difference in amounts actually
paid during that period and what would have been paid had the Annual Minimum
commitment been met.   5.3.   Monthly Maximum. During the Term, after the date
that the FDA or EMEA approves the NDA or the MAA for the Product, Javelin’s
requirements for the Product that it orders from PPS shall be [***] units of
Product per month (“Monthly Maximum”). In the event that Javelin anticipates the
need for more than this maximum amount, PPS shall use commercially reasonable
efforts to increase its capacity to meet such excess demand.   5.4.   Annual
Minimum Product Manufacturing Capacity. PPS guarantees to Javelin that PPS will
have capacity during each Product contract year to fill orders for the
manufacture and delivery equal to the Annual Minimum quantity pursuant to
Section 5.2. In the event Javelin anticipates that it will require Product in
excess of the Annual Minimum Manufacturing Capacity during any Product contract
year, it shall so notify PPS as it so determines.   5.5.   Receipt of Purchase
Order. PPS’s obligation to Process and supply any specific quantity of Product
shall be contingent upon the submission by Javelin and acceptance by PPS, of a
written purchase order in accordance with the terms of this Article 5. Each
purchase order submitted by Javelin shall set forth the quantity of Product to
be purchased, the delivery and shipping instructions and delivery schedule
thereof. Unless PPS’s prior written approval states otherwise, Javelin shall use
commercially reasonable efforts to allocate its annual purchases evenly over
each month and in no case shall any one month order exceed the Monthly Maximum.
  5.6.   Purchase Order Acceptance. Purchase orders placed with PPS by Javelin
may be accepted by PPS for each month of production and will be reviewed by PPS
within fourteen (14) days after PPS’s receipt. PPS shall make commercially
reasonable efforts to supply Javelin with Product as requested in a purchase
order. Each purchase order shall become a firm order and binding on PPS only
upon acceptance by PPS of such purchase order in accordance with the terms of
this Section 5.4 (each such accepted purchase order

10



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

    a “Firm Purchase Order”). If PPS does not reject a purchase order within the
fourteen (14) day period after receipt, the order shall be considered to be
accepted. PPS will be deemed to have satisfied each Firm Purchase Order if the
quantity of Product supplied is not more than 110% and not less than 90% of the
quantity ordered by Javelin. In the event of any conflict between the terms and
conditions of this Agreement and the terms and conditions of any Firm Purchase
Order, the terms and conditions of this Agreement shall control.   5.7.   Lead
Time. Each Firm Purchase Order shall require a shipment date for the first
shipment of Product there under not less than one hundred and eighty (180) days
from the date of such Firm Purchase Order. Delivery dates set forth in Firm
Purchase Orders will be deemed to be estimated dates only.   5.8.   Delivery.
Javelin shall arrange for delivery of Product to Javelin from PPS’s Melville
plant in accordance with the instructions in the relevant Firm Purchase Order.
Each Firm Purchase Order shall designate one single delivery location within the
continental United States. At Javelin’s request, PPS shall include on packaging
slips for the Product the Firm Purchase Order number or other identifying number
specified by Javelin. All deliveries shall be EXW (PPS’s Melville plant)
(Incoterms 2000). Javelin shall be solely responsible for all shipping costs,
including without limitation all freight, insurance charges, taxes, import and
export duties, inspection fees and other charges applicable to the sale and
transport of Product supplied by PPS hereunder. Javelin shall comply with all
export laws, restrictions and regulations of any U.S. or foreign agency or
authority, and shall not export or re-export the Product, or any materials or
technology derived from the Product, in violation of any such laws,
restrictions, or regulations, or without all necessary approvals. Without
limiting the generality of the foregoing, Javelin shall not export or re-export
the Product, or any materials or technology derived from the Product, to any
proscribed country, party or entity listed in the applicable laws, regulations
and rules of the U.S. government unless properly authorized.   5.9.   Changes to
Firm Purchase Orders. Except as otherwise expressly provided in this Agreement,
there shall be no modification or cancellation of any Firm Purchase Order except
by mutual written agreement of the Parties; provided, however, that in the event
that PPS accepts a purchase order from Javelin for an aggregate amount of
Product to be shipped in any month that exceeds by one (1) batch or one-hundred
percent (100%) or more the amount specified in the most recent forecast covering
such month provided pursuant to Section 5.1, there shall be a commercially
reasonable extension of the time periods for delivery of such Product by PPS, if
requested by PPS.

11



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
6. PURCHASE PRICE AND PAYMENT TERMS

6.1.   Purchase Price. In consideration of the Processing to be performed by PPS
hereunder, Javelin shall pay to PPS the price per Product as set forth on
Schedule 6.1, subject to escalation as provided in Section 6.2. Javelin shall
pay such price for all Product delivered hereunder (e.g., for samples of Product
as well as for Product destined for commercial sale).   6.2.   Price Escalator
Formula. The Product prices set forth on Schedule 6.1 hereto shall be adjusted
at the start of the first Renewal Term following the Effective Date, and on each
subsequent January 1st thereafter during a Renewal Term to reflect the
percentage increase in the inflation rate for the [***] period ending on
December 31st, as measured by the Consumer Price Index (CPI for Pharmaceutical
Products) issued by the Bureau of Labor Statistics, U.S. Department of Labor.  
6.3.   Product Specification or Process Specification Changes. In the event that
the Parties agree to modify the Product Specifications or Process
Specifications, PPS shall advise Javelin as to any proposed price adjustments
that would result from such modification. The Parties shall negotiate in good
faith to reach agreement on the adjusted price for PPS’s supply of the Product
based on such modified Product Specifications or Process Specifications, giving
due consideration to the effect of such modification, on PPS’s costs in
performing Processing. Notwithstanding anything to the contrary set forth in
this Agreement, PPS shall have no obligation to supply Products based on
modified Product Specifications or Process Specifications if the Parties do not
agree on a mutually acceptable price adjustment.   6.4.   Invoices. PPS shall
send all invoices to a single address specified in writing by the Javelin. All
invoices to Javelin shall be stated and payable in United States dollars and
shall indicate the quantity of Product shipped to Javelin pursuant to Firm
Purchase Orders during the period stated on such invoice, and the price for the
Product covered by such invoice.   6.5.   Remittance. Javelin shall pay all
amounts stated in each invoice to PPS within thirty (30) days of the date of
such invoice, without any offset or deduction of any nature whatsoever. In the
event that Javelin fails to pay all or any part of any invoice on the due date
thereof, and PPS elects not to terminate Agreement pursuant to Section 2.2 (a),
Javelin shall pay interest on the unpaid amount at an annual rate equal to 1.5%
above the lowest prime rate as published in The Wall Street Journal on or
nearest to such due date, which interest will accrue from such due date through
the date such unpaid amount is paid in full.

12



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

6.6.   Taxes. Javelin shall be solely responsible for paying all taxes, levies,
duties or fees of any kind, nature or description whatsoever (except for taxes
based on PPS’s net income or gross receipts) applicable to the Processing or
transportation of Product hereunder.   6.7.   Supplemental Costs. Costs for
supplemental services, as requested by Javelin and to the extent reasonably
available from PPS, to be paid by Javelin are shown in Schedule 6.7. These
services may include, documentation, validation, Quality/Compliance, Engineering
and Analytical services. PPS shall invoice Javelin monthly for such services,
and payment shall be due net thirty (30) days after the date of invoice and
otherwise as set forth in Section 6.5.

7. COVENANTS, WARRANTIES AND REPRESENTATIONS

7.1.   PPS Covenants and Warranties.

  (a)   GMPs and SOPs. PPS covenants and warrants that the Product purchased by
Javelin hereunder shall be Processed in all material respects in accordance with
Good Manufacturing Practices, Standard Operating Procedures, and the terms and
conditions of this Agreement.     (b)   Adulteration and Misbranding. PPS
covenants and warrants that as of the time that Products are made available to
Javelin, such Products will not be adulterated or misbranded, and will not be
articles that could not, under the provisions of the Federal Food, Drug and
Cosmetic Act, be introduced into interstate commerce, or under the provisions of
the European Union be introduced into commerce in the EU. For purposes of this
Section 7.1(b), “adulterated” shall have the meaning given in 21 U.S.C. § 351,
and “misbranded” shall have the meaning given in 21 U.S.C. § 352. The covenant
and warranty set forth in this Section 7.1(b) shall not apply if such
adulteration, misbranding, or inability to be introduced into interstate
commerce results from the use of Javelin Components.     (c)   Deviations from
Product Specifications. PPS warrants that there will be no deviations from the
Product Specifications as a result of PPS’s negligence.

7.2.   Javelin Pharmaceuticals Inc. Covenants and Warranties.

  (a)   Client Components. If PPS procures Components, PPS shall test and
release all Components used in the manufacture of Javelin’s product in
accordance with Good Manufacturing Practices. In the event that Javelin supplies
and tests components, Javelin covenants and warrants that any Components
supplied to

13



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

      PPS by Javelin shall be manufactured in accordance with Good Manufacturing
Practices and the terms and conditions of this Agreement.     (b)   Use of
Products. Javelin covenants and warrants that it shall hold, store, handle,
ship, deliver, distribute and sell the Products in accordance with Good
Manufacturing Practices and all other applicable laws.     (c)   No Claims.
Javelin covenants and warrants that there are no adverse actions, suits or
claims pending or threatened against it or any of its Affiliates with respect to
the Product.

7.3.   Mutual Representations and Warranties. In addition to the other
representations and warranties set forth in this Article 7, each Party
represents and warrants to the other Party that:

  (a)   Authorization. The execution, delivery and performance of this Agreement
by such Party have been duly authorized by all necessary action on the part of
such Party; and     (b)   Enforceability. This Agreement, when executed and
delivered by such Party in accordance with the provisions hereof, will be a
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the enforcement of creditors’ rights generally and by limitations on
the availability of specific performance and other equitable remedies against
such Party; and     (c)   No Conflicts. Such Party’s execution, delivery and
performance of this Agreement shall not constitute a violation, breach or
default under any contract, instrument, obligation or agreement to which it is a
party or by which it is bound and will not conflict with or violate any
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court having jurisdiction over it or its assets or property.

7.4.   NO OTHER WARRANTIES. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
ARTICLE 7, PPS MAKES NO WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, AND
ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION THE WARRANTY OF FITNESS FOR
A PARTICULAR USE OR PURPOSE AND THE WARRANTY OF MERCHANTABILITY, ARE HEREBY
DISCLAIMED BY PPS.

14



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
8. QUALITY ASSURANCE, QUALITY CONTROL AND INSPECTIONS

8.1.   Batch Records. PPS shall include with each batch of Product delivered to
Javelin a complete copy of the applicable executed Batch Records including all
testing results, associated processing charts, printouts and certificates of
analysis (which shall have been reviewed and approved by PPS’s internal quality
assurance department) relating to PPS’s Processing of such Product. Javelin
shall review and approve such Batch Records within sixty (60) calendar days.

8.2.   Deviations. PPS shall document in writing any deviation from Standard
Operating Procedures or the Product Specifications by means of a deviation
report, which report shall be attached to the Batch Records to which the report
applies. PPS shall maintain a validation program consistent with Good
Manufacturing Practices. All investigations, OOSs, CAPAs, and environmental
excursions that may have an impact on any batch of Product or its components
must be included with the batch documentation, and must be provided in
accordance with the terms of the Quality Agreement.

8.3.   Quality Control. PPS shall perform such quality assurance testing as it
deems necessary to maintain a quality control program consistent with Good
Manufacturing Practices.

8.4.   Loss of Product. Subject to PPS’s Limitation of Liability, any loss of
Product or Javelin Components during Processing that exceeds allowed production
losses (as defined in the Standard Operating Procedures and Batch Records) and
that is not attributable to contingencies beyond PPS’s reasonable control shall
be for the account of and charged to PPS at a cost, in respect of each batch of
Product or Javelin Components, of [***], whichever is less. For Product loss
attributable to PPS not resulting from activities performed in the normal course
of Processing of Product, PPS shall be liable for [***] subject to PPS’s annual
limitation of liability.

8.5.   Audits. Up to one time per month Javelin may choose to observe, or have
its designee observe, the manufacturing, inspection, testing or other related
processing of a batch of Javelin’s Product upon two (2) weeks communicated
notice. Additional visits as required shall be accepted by PPS for documentation
and testing issues that affect any batch towards its release. One time per year
during each calendar year of the Term, Javelin shall have the right, at its sole
expense, upon not less than four (4) weeks’ prior written notice to PPS, to
inspect or audit, or have its designee inspect or audit, with its QP present,
during normal business hours those sections of PPS’s facilities used directly
in, and documents relating directly to PPS’s Processing of Product for Javelin
(including all applicable PPS SOP’s), for the purpose of monitoring PPS’s
compliance with the previsions of this Agreement. Notwithstanding the foregoing,
PPS reserves the right to deny Javelin access to any facility where there is a
risk to health or safety or to the

15



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

    security or quality of Products being Processed hereunder or any other
products being processed by PPS, provided that PPS shall provide access to such
facility as soon as practical.   8.6.   Governmental Inspection. In the event
any relevant regulatory authority notifies PPS of its intention to inspect PPS’s
facilities specifically in connection with anything associated with the
manufacturing, testing, processing or otherwise, that may affect the Javelin
Product, PPS shall notify Javelin of such inspection immediately and shall
supply Javelin with copies of all relevant correspondence relating to such
inspection. Javelin may send representatives to such PPS facilities to
participate in any such inspection at Javelin’s expense. In the event PPS
receives any communication from any relevant regulatory authority in connection
with PPS’s Processing of Product for Javelin hereunder that requires a response
or action by PPS, including, but not limited to, an FDA Form 483 (Inspectional
Observations) or a Warning Letter, PPS shall notify Javelin immediately, Javelin
shall cooperate fully with PPS in connection with PPS’s preparation of such
response, and promptly shall provide PPS with all data or other information
required by PPS in preparing such response.

9. ADVERSE DRUG EXPERIENCES AND PRODUCT COMPLAINT REPORTS

9.1.   Adverse Drug Experiences. Javelin shall be responsible for reporting to
the FDA and/or the MHRA, as required by applicable law, all Adverse Drug
Experiences associated with the Product. Within the period of time prescribed by
applicable law after PPS becomes aware of an Adverse Drug Experience, PPS shall
notify Javelin of such Adverse Drug Experience.

9.2.   Complaints. If Javelin receives any complaint associated with PPS’s
Processing of Product or PPS’s use of any Javelin Component, including without
limitation a complaint from the FDA’s MedWatch service, Javelin shall
immediately notify PPS of such complaint by telephone, and PPS shall provide a
preliminary response in writing to Javelin regarding the complaint within twenty
four (24) hours after receiving the notification by Javelin, Javelin shall have
sole responsibility for responding to complaints associated with the Product or
Javelin Components, whether such complaints are received by Javelin or by PPS.
Javelin shall provide a written response on each complaint to each complainant,
and shall provide simultaneously a copy of such response to PPS.

9.3.   Complaint Files. Javelin and PPS, as applicable, shall maintain complaint
files in accordance with Good Manufacturing Practices.

16



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
10. CONFIDENTIALITY

10.1.   Confidentiality Obligation. During the Term and for a period of five
(5) years following the expiration or termination hereof, each Party (the
“Recipient”) shall maintain in confidence all information and materials
disclosed by the other Party (the “Disclosing Party”) and marked as confidential
or which the Recipient knows are or contain trade secrets or other proprietary
information of the Disclosing Party including, without limitation, information
relating to the Processing of Product or the business plans of the Disclosing
Party and information provided by the Disclosing Party to the Recipient prior to
the Effective Date (collectively, “Confidential Information”). The Recipient
shall not use the Disclosing Party’s Confidential Information for any purpose
except as permitted by this Agreement, or disclose the same to anyone other than
those of its Affiliates, directors, officers, employees, agents, subcontractors,
consultants or counsel as are necessary in connection with such Party’s
activities as provided in this Agreement or whose duties require access to such
Confidential Information. The Recipient shall obtain a written agreement from
any directors, officers, employees, agents, subcontractors, consultants and
counsel prior to disclosure of the Disclosing Party’s Confidential Information
(unless such party is otherwise under a duty of confidentiality to Recipient),
to hold in confidence and not make use of such Confidential Information for any
purposes other than those permitted by this Agreement.

10.2.   Exceptions to Confidentiality Obligations. The obligation of
confidentiality contained in this Agreement shall not apply to the extent that
the Recipient can demonstrate that (i) the disclosed information was at the time
of such disclosure to the Recipient already in the public domain other than as a
result of actions or inactions of the Recipient, its Affiliates or their
respective, directors, officers, employees, agents, subcontractors, consultants
or counsel in violation hereof, (ii) the disclosed information subsequently
enters the public domain other than as a result of actions or inactions of the
Recipient, its Affiliates or their respective, directors, officers, employees,
agents, subcontractors, consultants or counsel in violation hereof, (iii) the
disclosed information was rightfully known by the Recipient or its Affiliates
(as shown by its written records) prior to the date of disclosure to the
Recipient, (iv) the disclosed information was lawfully received by the Recipient
or its Affiliates on an unrestricted basis from a source unrelated to any Party
to this Agreement and not known by the Recipient to be under a duty of
confidentiality to the Disclosing Party, or (v) disclosure is required by a
government regulatory agency as part of such agency’s product license approval
process, or is otherwise required by law, order or regulation of a governmental
agency or a court of competent jurisdiction, provided, however, the Recipient
shall not make any such disclosure without first notifying the Disclosing Party
and allowing the Disclosing Party a reasonable opportunity to seek injunctive
relief from (or a protective order with respect to) the obligation to make such
disclosure.

17



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
11. INDEMNIFICATION

11.1.   PPS’s Indemnification. Subject to the PPS’s limitation of liability, PPS
shall indemnify, defend and hold Javelin and its Affiliates, and their
respective shareholders, directors, officers, employees, agents, successors and
assigns harmless from and against any and all liability, loss, damages and
expenses (including without limitation court costs and reasonable attorneys’
fees) suffered as the result of claims, demands, costs or judgments made or
brought against Javelin to the extent such claims arise out of or are caused by
PPS’s negligence or misconduct in the Processing of Product.

11.2.   Javelin’s Indemnification. Javelin shall indemnify, defend and hold PPS
and its Affiliates, and their respective shareholders, directors, officers,
employees, agents, successors and assigns harmless from and against any and all
liability, loss, damages and expenses (including without limitation court costs
and reasonable attorneys’ fees) suffered as the result of claims, demands, costs
or judgments made or brought against PPS arising out of or caused by (i) PPS’s
Processing of the Product in accordance with Product Specifications, including
without limitation any claim that PPS’s Processing of the Product infringes or
misappropriates a third party’s patent, copyright, trade secret, trademark or
other proprietary right, (ii) any negligent act or omission of Javelin in
connection with its performance under this Agreement, (iii) the use of any
Product supplied hereunder or of any Javelin Component in humans, or (iv) the
shipment, storage, or any other use of the Product after delivery thereof to
Javelin’s designated carrier, except in each case to the extent such claims,
demands, costs or judgments are caused by the misconduct or negligence of PPS or
any of its Affiliates, or their respective agents or employees.

11.3.   Indemnification Procedure. The indemnifying Party shall have the right
to control any litigation and settlement discussions within the scope of the
indemnities provided for in this Article 11; provided, however, that the
indemnifying Party shall not, without obtaining the prior written consent of the
indemnified Party, settle any litigation if such settlement would impose an
admission, obligation or liability on the indemnified Party. The indemnified
Party shall have the right to select and retain counsel, at the indemnified
Party’s own expense, to represent such Party in any litigation and settlement
discussions. The indemnities set forth in this Article 11 shall be inapplicable
if the indemnifying Party is not notified promptly of the claim for
indemnification and is prejudiced by the delay in notice. All indemnified
Parties shall cooperate to the extent necessary in the defense of any claim
within the scope of the indemnities provided for in this Article 11. An
indemnifying Party’s assumption of the defense or disposition of any matter
hereunder may be undertaken without prejudice to its right to assert that it is
not obligated to indemnify the indemnified Party pursuant to the terms hereof.

18



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

11.4.   LIABILITY LIMITATION. PPS’S TOTAL AGGREGATE LIABILITY TO JAVELIN UNDER
THIS AGREEMENT SHALL NOT EXCEED [***] PER YEAR DURING EACH YEAR OF THE TERM. IN
NO EVENT SHALL PPS BE LIABLE FOR LOSS OF PROFITS, LOSS OF GOODWILL OR ANY
PUNITIVE, EXEMPLARY, SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES OF
ANY KIND, WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR
OTHERWISE, AND REGARDLESS OF WHETHER PPS HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.

11.5.   Survival. The obligations of this Article 11 shall survive the
expiration or termination of this Agreement.

12. INSURANCE

12.1.   (a) During the Term, and for a period of one year after the expiration
of the final batch of Product made under this Agreement, PPS shall obtain and
maintain the following insurance:

  i   Commercial General Liability insurance, with limits (including umbrella
coverages) of not less than [***] per occurrence for bodily injury and property
damage liability and [***] in the aggregate. In addition, such insurance shall
include contractual liability and completed operations. Javelin shall be named
as an additional insured under this insurance, but only as respects PPS’s
obligations under this Agreement.     ii   Product Liability insurance with
limits of not less than [***] per occurance for bodily injury and property
damage and [***] in the aggregate. Javelin shall be names as an additional
insured under this insurance, but only as respects PPS’s obligations under this
Agreement.     iii   Worker’s Compensation insurance as required under
applicable state law, and employer’s liability insurance with a limit of not
less than [***].     iv   Any insurance required under applicable US law.

  (b)   With respect to all insurance coverages under Section 12.1(a), and all
insurance carriers shall have a Best’s rating of A:XII or higher. All insurance
policies shall be occurrence form, except for Products Liability insurance,
which is under a claims made form. Notwithstanding the one-year period specified
in Section

19



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

      12.1(a), PPS shall carry Products Liability insurance for a minimum of
five years after the termination or expiration of this Agreement.     (c)   PPS
shall furnish Javelin with certificates of insurance evidencing the above
requirements as soon as practicable after the Effective Date and each
anniversary of the Effective Date during the Term, and all policies will include
provisions for at least thirty (30) days’ written notice of any material change
or cancellation.

12.2.   (a) During the Term, for a period of one year after the expiration of
the final batch of Product made under this Agreement, Javelin shall obtain and
maintain the following insurance:

  i   Commercial General Liability insurance, with limits (including umbrella
coverages) of not less than [***] combined single limit per occurrence for
bodily injury and property damage liability and [***] in the aggregate. In
addition, such insurance shall include contractual liability and completed
operations. PPS and Talecris Biotherapeutics Holdings Corp. shall be named as an
additional insured under this insurance, but only as respects Javelin’s
obligations under this Agreement.     ii   Product Liability insurance with
limits of not less than [***] per occurance for bodily injury and property
damage and [***] in the aggregate. PPS and Talecris Biotherapeutics Holdings
Corp shall be named as additional insured under this insurance but only as
respects Javelin’s obligations under this Agreement.     iii   Worker’s
Compensation insurance as required under applicable state law, and employer’s
liability insurance with a limit of not less than [***].     iv   Any insurance
required under applicable US law.

  (b)   With respect to all insurance coverages under Section 12.2(a), all
insurance shall be primary or with a self-insured retention approved by Talecris
Risk Management in advance, and all insurance carriers shall have a Best’s
rating of A:XII or higher. All insurance policies shall be occurrence form,
except for Products Liability insurance, which is under a claims made form.
Notwithstanding the one-year period specified in Section 12.2(a), Javelin shall
carry Products Liability insurance for a minimum of five years after the
termination or expiration of this Agreement.     (c)   Javelin shall furnish PPS
with certificates of insurance evidencing the above requirements as soon as
practicable after the Effective Date and each anniversary

20



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

    of the Effective Date during the Term, and all policies will include
provisions for at least thirty (30) days’ written notice of any material change
or cancellation.

13. DISPUTE RESOLUTION

13.1.   Amicable Resolution. Prior to either Party filing any court action in
connection with any dispute, controversy or disagreement (each, a “Dispute”)
arising between the Parties in connection with this Agreement, the Parties shall
attempt to resolve such Dispute amicably in accordance with the terms of this
Article 13. As requested by either Party upon the occurrence of a Dispute,
designated representatives of the Parties shall meet and attempt to resolve such
Dispute. If the Dispute is not resolved by the mutual agreement of such
designated representatives within fifteen (15) days after their first meeting to
attempt to resolve the Dispute, then the Dispute shall be referred to the
respective senior management of the Parties. If such senior managers have not
resolved such Dispute within thirty (30) days after the date that such Dispute
was referred to them, then the Parties shall in good faith consider binding
arbitration after which they shall be free to pursue all remedies available to
them at law or in equity.

13.2.   Arbitration. If referred to arbitration pursuant to paragraph 13.1
above, the arbitration shall be administered by the American Arbitration
Association before three (3) arbitrators in accordance with its Commercial
Arbitration Rules. Judgment on the award, if any, rendered by the arbitrator may
be entered in any court having appropriate jurisdiction. The Arbitration shall
be binding and shall take place in New York City at the offices of the American
Arbitration Association or at such other location as mutually agreed by the
parties.

13.3.   Provisional Remedies. Nothing in this Article 13 is intended or shall be
deemed to prevent either Party from seeking injunctive relief (or any other
provisional remedy) from any court having jurisdiction over the Parties and the
subject matter of the dispute as necessary to protect such Party’s name,
confidential or proprietary information, trade secrets, or any other proprietary
rights. Nothing in this Article 13 is intended or shall be deemed to modify the
provisions of paragraph 3.5 (Javelin Testing) and the provisions of that
paragraph 3.5 shall apply solely in all disputes falling thereunder.

14. RECALL

14.1.   Costs and Expenses. Javelin shall immediately notify PPS in writing of
any field correction, injunction, stop sale order, governmental action or
directive, or recall regarding the Product. Javelin shall be solely responsible
for implementing and carrying out any such field correction, injunction, stop
sale order, governmental action or

21



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

    directive, or recall, and for complying with all applicable laws relating
thereto. Any and all costs and expenses resulting there from, including without
limitation reasonable fees of any experts or attorneys that may be used by
either Party, shall be the responsibility of Javelin; provided, however, that to
the extent that such costs and expenses result at least substantially from PPS’s
breach of this Agreement, gross negligence or willful misconduct, subject to
PPS’s limitation of liability, PPS shall reimburse Javelin for the costs and
expenses proportionately attributable to such breach by PPS, including the costs
of any Product affected thereby and including the costs of any Javelin
Components affected thereby.   14.2.   Survival. The obligations of this
Article 14 shall survive the expiration or termination of this Agreement.

15. NOTICES AND MISCELLANEOUS TERMS

15.1.   Notices. In any case where any notice or other communication is required
or permitted to be given under this Agreement, such notice or communication
shall be in writing and shall be deemed to have been duty given and delivered
(a) if delivered in person, on the date of such delivery, (b) if sent by
confirmed facsimile transmission (with answer back received), on the date of
such facsimile transmission, or (c) if sent by overnight express or registered
or certified mail (with return receipt requested), on the date of receipt of
such mail, and shall be sent to the following address (or such other address as
such Party may designate from time to time in writing):

If to Javelin:
Javelin Pharmaceuticals, Inc.
1979 Marcus Avenue
Lake Success, NY 11042
Attention: Michael Moshman
                  VP, Clinical & Commercial Manufacturing
Facsimile:  212.554.4554

22



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
With a required copy to:
David Bernstein
General Counsel
Javelin Pharmaceuticals, Inc.
125 Cambridge Park Drive
Cambridge, MA 02140
Facsimile: 617.349.4505
If to PPS:
Precision Pharma Services, Inc.
155 Duryea Road
Melville, New York, 11747
Attention: Frank Sauers
                 Sr. Director, Operations
Facsimile: 631.752.7354
With a required copy to:
Randall A. Jones
VP and Deputy General Counsel
Talecris Biotherapeutics
79 TW Alexander Drive, Bldg. 4101
Research Triangle Park, North Carolina 27709

15.2.   Force Majeure. Neither Party shall be deemed to be in breach of any of
its obligations under this Agreement or otherwise liable for any delay or
failure to perform hereunder if such delay or failure is due directly or
indirectly, in whole or in part to a strike, lock-out, work stoppage, boycott,
or other labor disturbance, riot, insurrection, revolution, flood, fire,
earthquake or other natural disaster, casualty, accident, explosion, equipment
or machinery breakdown, sabotage, act or threat of war (whether declared or
not), act or threat of terrorism, fuel or power shortages, blockade, embargo,
delay of carrier, inability to obtain materials from sources of supply, change
in law or regulation, injunction, proclamation, order, requisition,
mobilization, restraint, direction or other act or order of government (whether
or not now threatened), including without limitation an act or order of the U.S.
government under the Defense Production Act, 50 U.S.C. § 2061 et seq., or any
other cause beyond the reasonable control of such Party (each such cause an
“Event of Force Majeure”).

23



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

15.3.   Waiver. The failure of either Party to enforce at any time for any
period any provision of or any right deriving from this Agreement shall not be
construed to be a waiver of such provision or right or the right of such Party
thereafter to enforce such provision or right.

15.4.   Headings. The headings contained in this Agreement do not form a
substantive part of this Agreement and shall not be construed to limit or
otherwise modify its provisions.

15.5.   Independent Contractors. The Parties are and shall remain at all times
independent contractors, and no agency, employment, or joint venture
relationship exists between them or between either Party and the employees of
the other Party. Neither Party shall have, or shall represent that it has, any
power, right or authority to bind the other Party to any obligation or
liability, or to assume or create any obligation or liability on behalf of the
other Party.

15.6.   Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.

15.7.   No Third Party Beneficiaries. The representations, warranties, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Parties and their respective successors and permitted assigns, and nothing in
this Agreement, express or implied, is intended or shall be deemed to confer
upon any other person or entity any legal or equitable rights, benefits or
remedies.

15.8.   Enforceability. Should any part or provision of this Agreement be
determined to be unenforceable or in conflict with the laws of any jurisdiction,
the validity or enforceability of the remaining provisions shall not be affected
by such determination, and the rights and obligations of the Parties shall be
construed and enforced as if the Agreement did not contain the particular
provision held to be unenforceable.

15.9.   Entire Agreement. The terms and conditions herein contained together
with the terms and conditions of the documents attached as schedules hereto
constitute the entire agreement between the Parties relating to the subject
matter of this Agreement and supersede all previous oral and written agreements
and other communications between the Parties with respect to such subject
matter, including without limitation any development agreements between the
Parties. No modifications of this Agreement shall be binding upon either Party
unless approved in writing by an authorized representative of each of the
Parties. This paragraph 15.9 notwithstanding, the Quality Agreement shall be
considered to be in full force and effect during the Term of this Agreement, and
any Renewal Term, and thereafter as may be appropriate.

24



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

15.10.   Schedules and Exhibits. The schedules and exhibits attached to this
Agreement and the principles and conditions incorporated in such shall be deemed
integral parts of this Agreement and all references in this Agreement to this
Agreement shall encompass such schedules and exhibits and the principles and
conditions incorporated therein. In the event of a conflict between the terms
and conditions set forth in Articles 1 through 15 of this Agreement and the
terms and conditions set forth in any schedule or exhibit to this Agreement, the
terms and conditions of Articles 1 through 15 shall control.

15.11.   Counterparts. This Agreement may be executed by the Parties in
counterparts, each of which when so executed and delivered shall be considered
to be an original, but all of which shall together constitute but one and the
same instrument.

15.12.   Press Releases. The Parties agree to consult with each other before
issuing any press release or making any public statement with respect to this
Agreement or the transactions contemplated hereby and, except as may be required
by applicable law or any listing agreement with any national securities exchange
or self-regulatory organization, neither Party shall issue any such press
release or make any such public statement without the prior written approval of
the other Party.

15.13.   Choice of Law. This Agreement shall be construed and enforced according
to the laws of the State of New York, without regard to its choice of law rules
or principles.

15.14.   Quality. All matters dealing with the quality of Product shall be
addressed in the quality agreement attached hereto as Exhibit A (“Quality
Agreement”). In the event that any terms or conditions of the Quality Agreement
are inconsistent with this Agreement, the terms and conditions of this Agreement
shall govern.

{Remainder of page intentionally left blank}

25



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
     IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
executed by their respective duly authorized representatives as of the Effective
Date.

                      Javelin Pharmaceuticals, Inc.       Precision Pharma
Services, Inc.    
 
                   
By:
  /s/ Daniel B. Carr, M.D.
 
      By:    /s/ James A. Moose
 
   
Name:
  Daniel B. Carr, M.D.       Name:   James A. Moose    
Title:
  CEO & CMO       Title:   Vice President    

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
SCHEDULE 1.15
[***]

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
SCHEDULE 1.3
[***]

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
SCHEDULE 6.1
[***]

 



--------------------------------------------------------------------------------



 



[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]
SCHEDULE 6.7
[***]

30